Exhibit 10.13

AMENDED AND RESTATED EMPLOYEE

GRANTOR TRUST ENROLLMENT AGREEMENT

This agreement (“Agreement”) made the day of              , 20    ,
between                     (the “Employee”), the person, if any, to whom the
Employee is legally married (the “Employee’s Spouse”), and Mondelēz Global LLC
(“Mondelēz”) is effective as of the Effective Date (as defined below). This
Agreement provides for payments to or on behalf of the Employee, to be made by
Mondelēz, in discharge of the obligations of Kraft Foods Group, Inc. (formerly
known as Kraft Foods Global, Inc.) or its affiliates (together, “KFGI”) under
the Mondelēz Supplemental Plans (defined below) to the extent specified herein.

Introduction

KFGI previously established and maintained the Kraft Foods Group, Inc.
Supplemental Benefits Plan I (formerly known as the Kraft Foods Global, Inc.
Supplemental Benefits Plan I) and the Kraft Foods Group, Inc. Supplemental
Benefits Plan II (formerly known as the Kraft Foods Global, Inc. Supplemental
Benefits Plan II) (“KFGI Supplemental Plans”) to be known as the Mondelēz Global
LLC Supplemental Benefit Plan and the Mondelēz Global LLC Supplemental Benefits
Plan II (such plans, as modified where relevant by the application of the
provisions of this Agreement, the Prior Enrollment Agreement or the Original
Enrollment Agreement (as defined below), being hereinafter referred to as the
“Mondelēz Supplemental Plans”).

Previously the Employee and the Employee’s Spouse entered into one or more
Employee Grantor Trust Enrollment Agreements with KFGI and with Altria Group,
Inc. (“Altria”) and various affiliates of Altria (the most recent of which is
hereinafter referred to as the “Prior Enrollment Agreement” and its predecessor
hereinafter referred to as the “Original Enrollment Agreement”) providing for
payments to or on behalf of the Employee by KFGI in discharge of its obligations
under the KFGI Supplemental Plans, as well as obligations under supplemental
plans maintained by Altria and its affiliates (such plans, as modified where
relevant by the application of the provisions of the Original Enrollment
Agreement, being hereinafter referred to as the “Altria Plans”). The Employee
also previously entered into an agreement pursuant to which the account
maintained pursuant to the Original Enrollment Agreement was split into two
accounts, one of which reflects amounts to be offset against benefits otherwise
payable under the Altria Plans and the other of which reflects amounts to be
offset against benefits otherwise payable under the KFGI Supplemental Plans (the
“Bifurcation Agreement”). In connection with Altria’s spin-off of KFGI, the
parties acknowledged that the Original Enrollment Agreement only applied to
those benefits accrued under the Altria Plans and the Prior Enrollment Agreement
only applied to those benefits accrued under the Supplemental Plans.

 

1



--------------------------------------------------------------------------------

Kraft Foods Inc. (“KFI”), parent company to KFGI, has announced that it intends
to distribute to its shareholders all shares of Kraft Foods Group, Inc. The date
that the shares of Kraft Foods Group, Inc. are distributed to shareholders of
KFI (the “Spin Date” and also the “Effective Date” of this Agreement), KFI will
change its name to Mondelēz International, Inc. Mondelēz, a subsidiary of
Mondelēz International, Inc., will sponsor each employee benefit plan for U.S.
employees of Mondelēz and its affiliates.

Pursuant to the Employee Matters Agreement entered into between KFI and KFGI in
connection with the distribution of shares, effective as of the Spin Date,
Mondelēz is required to establish one or more nonqualified employee benefit
plans to assume the liabilities of all benefits accrued or earned as of the Spin
Date under a KFGI-sponsored nonqualified employee benefit plan by each KFGI
employee to be transferred to Mondelēz as of the Spin Date.

The parties now wish (1) to acknowledge that, as of the Effective Date, the
obligations under the Prior Enrollment Agreement, the Original Enrollment
Agreement and the Bifurcation Agreement run solely among the Employee, the
Employee’s Spouse and Mondelēz, and (2) to enter into this Agreement, which
restates and supercedes the Prior Enrollment Agreement, the Original Enrollment
Agreement and the Bifurcation Agreement.

In consideration of their mutual undertakings, Mondelēz, the Employee, and the
Employee’s Spouse agree as follows:

I. Establishment and Maintenance of Grantor Trust

1.1 The Employee agrees to establish and maintain a grantor trust (the “Trust”)
in the form attached hereto as Exhibit A for the purpose of receiving and
holding the cash deposits made pursuant to this Agreement and any interest or
other earnings on the outstanding balances in the Trust.

1.2 The Employee and the Employee’s Spouse, if any, agree that they will not
directly contribute any additional funds to the Trust. The Employee and the
Employee’s Spouse also understand that assets held in the Trust will be
available for distribution or withdrawal only (a) after the Employee’s
retirement, death or other termination of employment with Mondelēz (which may
include termination by reason of long-term disability), (b) in certain
circumstances where there has been a transfer of the Employee’s employment with
Mondelēz to a foreign jurisdiction resulting in a termination of the Trust,
(c) in other limited circumstances permitted under the Employee Grantor Trust
Agreement (Exhibit A), and (d) to the extent that Trust withdrawals are
necessary to pay taxes on Trust earnings or cash deposits.

1.3 The Employee and the Employee’s Spouse, if any, understand that, under the
terms of the Employee Grantor Trust Agreement, the Trustee intends to exercise
its investment discretion in a manner consistent with the purpose of the Trust
specified in Section I.(3) of the Trust Agreement and acknowledge that they have
been informed that the Trustee currently intends to invest the Trust assets in
one or more of the Fidelity Freedom Funds in the manner set forth in Item 3 of
Schedule A of the Employee Grantor Trust Agreement attached as Exhibit A, but
that the Trustee retains discretion to change the assets in which the Trust will
be invested.

 

2



--------------------------------------------------------------------------------

II. Payments to Trust

2.1 The Employee and the Employee’s Spouse understand that from time to time
Mondelēz may determine in its discretion that it is appropriate to make
available to the Employee additional funding payments. Unless the Employee
terminates this Agreement pursuant to Section 7.2 prior to the time such
additional funding payments are to be paid into the Trust, the Employee directs
Mondelēz (a) to deduct federal, state, local and other applicable income taxes
(but excluding any applicable federal employment taxes) from the funding
payment, using the tax assumptions set forth on Exhibit B, and remit such taxes
to the appropriate authorities; and (b) to pay the remainder of the funding
payment into the Trust in cash. If the Employee is an expatriate subject to
United States taxation, the deduction for income taxes will be computed in
accordance with the tax assumptions specifically applicable to expatriates set
forth in Exhibit B.

III. Distributions from Trust, Benefit Payments

3.1 The Employee and the Employee’s Spouse, if any, agree that any amounts made
available from the Trust, adjusted as provided below to account for time elapsed
between the date assets are made available from the Trust and the date benefits
are payable from the Mondelēz Supplemental Plans and adjusted for amounts
distributed to pay taxes on Trust earnings or administrative expenses of the
Trust, shall offset the benefits otherwise payable to either of them or to any
Plan Beneficiary under the Mondelēz Supplemental Plans. To effect the
implementation of this provision, the Employee and the Employee’s Spouse, if
any, agree specifically as follows:

 

  (a) Notwithstanding any provision of the Mondelēz Supplemental Plans, or of
any agreement with Altria, KFGI, or Mondelēz made prior to the date of this
Agreement, allowing or requiring payment of benefits in another form, and except
as otherwise provided in Section 3.1(j), all benefits payable to the Employee or
the Employee’s Spouse or Plan Beneficiary under each of the Mondelēz
Supplemental Plans shall be paid only in the form of a single lump sum payment
(calculated using the actuarial assumptions employed under the relevant Mondelēz
Supplemental Plan), and such payment shall be made at the time benefits
otherwise become payable to the Employee, the Employee’s Spouse or Plan
Beneficiary under the provisions of the Mondelēz Supplemental Plans (the
“Distribution Date”). If the Employee, the Employee’s Spouse or Plan Beneficiary
becomes entitled to a benefit under the Mondelēz Supplemental Plans that is not
payable in the form of a lump sum under the relevant provisions of such plans,
before amendment by the Original Enrollment Agreement, such benefit shall be
converted to and shall be payable as a lump sum, notwithstanding any contrary
provisions of such plans, based on the actuarial equivalence conversion factors
set forth in Sections 8.5 and Appendix B, III, of the Mondelēz Global LLC
Retirement Plan Part A.

 

3



--------------------------------------------------------------------------------

  (b) All benefits that would otherwise be payable with respect to a Mondelēz
Supplemental Plan on the Distribution Date shall be offset by an amount
determined with reference to the fair market value of the assets made available
for distribution from the Trust on the date such assets are made available
following retirement, death, disability, other termination of employment or any
other event described in Section 1.2 of this Agreement or in the Trust Agreement
resulting in making such funds available for distribution (the “Availability
Date”). For this purpose, (1) Trust assets shall be treated as made available as
of the earlier of (i) the actual date on which the Trust terminates as
determined under Section I.(7) of the Employee Grantor Trust Agreement attached
as Exhibit A hereto or (ii) the date on which Mondelēz and its designees cease
to serve as Administrator of the Trust and (2) fair market value shall be
determined as of the close of the business day of the Trustee immediately
preceding the Availability Date. In any case where the Availability Date occurs
after the Distribution Date or is coincident with or precedes the Distribution
Date of Mondelēz Supplemental Plan benefits by less than 30 days, the offset
will occur as of the Distribution Date, without any further adjustment, based on
the fair market value of the Trust assets made available as of the Availability
Date. However, where the Availability Date precedes the relevant Distribution
Date by 30 or more calendar days the offset will not occur until the relevant
Distribution Date and the Trust assets available as of the Availability Date
will be adjusted as provided in subsection (d) to reflect their assumed fair
market value as of the Distribution Date. The actual or assumed fair market
value of the assets on the relevant date is hereinafter referred to as the
“Offset Amount.”

 

  (c) For purposes of calculating the Mondelēz Supplemental Plan benefits to be
offset, the amount otherwise payable under the Mondelēz Supplemental Plans at
the relevant Distribution Date to the Employee, the Employee’s Spouse or Plan
Beneficiary will be converted to an after-tax amount (the “After-Tax Benefit”)
using the tax assumptions set forth in Exhibit B; and the Offset Amount, as
determined herein, shall offset the amount of the After-Tax Benefit and shall
discharge Mondelēz’s liability to the Employee, the Employee’s Spouse or Plan
Beneficiary to the extent of the corresponding pre-tax benefit otherwise payable
under the Mondelēz Supplemental Plans.

 

  (d) If the Employee terminates employment for any reason or any other event
occurs which makes the funds in the Trust available for distribution on an
Availability Date, or if Mondelēz ceases to serve as “Administrator” under
Article V below, 30 or more calendar days before the Distribution Date on which
a lump sum distribution is to be made under the Mondelēz Supplemental Plans and
this Agreement, then the Offset Amount on such Distribution Date shall be
determined as follows:

 

4



--------------------------------------------------------------------------------

  (1) It shall be assumed that the fair market value of the assets of the Trust
on the Availability Date resulting from such event (or on the date Mondelēz
ceases to serve as Administrator, if earlier) continued to be invested by the
Trustee until the Distribution Date in the same manner in which the Trustee
invests the assets held in such a Trust established by a similarly situated
employee of Mondelēz (a “Similarly Situated Trust”), and if at any time the
Trustee reinvests the assets of such a Similarly Situated Trust it shall be
assumed that the assets attributable to the Employee have been reinvested in the
same manner. If at any time there is no Similarly Situated Trust but the Trustee
is investing the assets of other Trusts in the manner set forth in Item 3 of
Schedule A of the Employee Grantor Trust Agreement attached as Exhibit A (or in
any other manner permitting objective determination how the Trustee would invest
the assets of a Similarly Situated Trust), it shall be assumed for this purpose
that the assets attributable to the Employee have been invested in the same
manner.

 

  (2) It shall be further assumed that federal, state and local income taxes on
the resulting deemed investment income (calculated using the tax assumptions set
forth in Exhibit B) have been paid from the assets of the deemed Trust.

 

  (3) The amount so determined as the fair market value of the deemed Trust
assets as of the Distribution Date, as determined using the assumptions in this
subsection (d), shall be the Offset Amount, which shall be offset against the
benefits otherwise payable under the Mondelēz Supplemental Plans on the
Distribution Date, in the manner provided in subsection (c) above.

 

  (4) For any periods during which there is no Similarly Situated Trust and the
manner in which such assets would be invested cannot be determined by reference
to Item 3 of Schedule A of Exhibit A or as otherwise provided in paragraph
(1) of this subsection (d), then paragraph (1) shall be applied by crediting
interest at the average annual interest rate provided by the Internal Revenue
Code of 1986, as amended (“Code”) section 417(e)(3) for the month of December
preceding the first year in which such determination cannot be made and for each
successive December during the period for which the calculation is being
performed.

 

5



--------------------------------------------------------------------------------

  (e) All amounts held in the Trust as of the Availability Date (and any
adjustments to such amounts) shall be applied in the manner provided above to
offset the lump sum payment due from the Mondelēz Supplemental Plans on a
Distribution Date, whether or not the Employee or the Employee’s Spouse or Plan
Beneficiary chooses to take an actual distribution of such amounts from the
Trust on such date or enters into a new trust agreement with Fidelity Personal
Trust Company, FSB, or any other trustee with regard to some or all of the Trust
assets.

 

  (f) If lump sum benefit payments become due under the provisions of the
Mondelēz Supplemental Plans and this Agreement on Distribution Dates occurring
at different times, the Trust assets available or deemed available shall be
fully applied, to the extent of the Offset Amount at the relevant Distribution
Date, to offset the benefit payments that would otherwise be due in the order
determined by Mondelēz.

 

  (g) Notwithstanding any provisions of the Mondelēz Supplemental Plans or of
any agreement with Altria, KFGI, or Mondelēz made prior to the date of this
Agreement to the contrary, the Employee will not be entitled to designate any
beneficiary to receive benefits under the Mondelēz Supplemental Plans following
the death of the Employee other than the surviving spouse of the Employee,
except that (i) the Employee, whether or not married, may designate a
beneficiary to receive his or her benefits attributable to any portion of a
Mondelēz Supplemental Plan which provides a profit-sharing, thrift or other
defined contribution benefit if the provisions of that plan allow such a
designation (any such beneficiary being referred to herein as the “Plan
Beneficiary”) and (ii) certain persons may become a Plan Beneficiary pursuant to
Section 6.1. If a person who is an Employee’s Spouse under this Section 3.1(g)
ceases to be legally married to the Employee, he or she shall cease to be the
Employee’s Spouse hereunder and shall cease to have any right to benefits under
the Mondelēz Supplemental Plans other than any rights as a designated Plan
Beneficiary under the defined contribution portion of a Mondelēz Supplemental
Plan or as provided in Section 6.1.

 

  (h)

All amounts in the Trust at an Availability Date that results from the death of
the Employee shall be paid to the Employee’s Spouse, except to the extent that
the Employee has designated another Plan Beneficiary to receive the benefits
provided under any defined contribution portion of a Mondelēz Supplemental Plan
and except to the extent amounts in the Trust are otherwise payable under any
court order binding on the Mondelēz Supplemental Plans or on the Trustee to a
person other than the Employee’s Spouse. In the case of an Employee who has no
spouse on the Availability Date resulting from the Employee’s death, and subject
to the same exceptions as are noted in the immediately preceding sentence, all
amounts then held in the Trust as well as any additional benefits that become
payable under the Mondelēz Supplemental Plans on a contemporaneous or subsequent
Distribution Date shall be paid to the

 

6



--------------------------------------------------------------------------------

  persons named as beneficiaries of “Residual Assets” of the Trust in the
“Beneficiary Designation” executed by the Employee in connection with his or her
Employee Grantor Trust Agreement or, in the absence of effective designations,
to the Employee’s estate.

 

  (i) If the Employee becomes disabled and, as a result, becomes entitled to
long-term disability benefits that on the Employee’s attaining a prescribed age
are reduced by amounts paid as an annuity under the Mondelēz Supplemental Plans,
then the reduction in such long-term disability benefits shall be computed by
taking into account the annuity value of the pre-tax equivalent of the Offset
Amount, as well as the annuity value of any remaining amounts payable under the
Mondelēz Supplemental Plans after reduction by the Offset Amount, using the
actuarial assumptions employed at the attainment of such prescribed age under
the relevant Mondelēz Supplemental Plans to convert between single sum amounts
and their annuity value equivalents.

 

  (j) If there is outstanding at the date of this Agreement any domestic
relations or other court order requiring KFGI (or Mondelēz) to make payment of
benefits under any Mondelēz Supplemental Plan to a former spouse or dependent of
the Employee, the payee of such benefits shall not be an Employee’s Spouse or
Plan Beneficiary under this Agreement and such benefits shall remain payable in
the manner contemplated by such order. The Funding Payment contemplated by this
Agreement shall be computed by excluding any benefits payable under the Mondelēz
Supplemental Plans to any person other than the Employee pursuant to such an
order, and no portion of the Offset Amount shall reduce or otherwise affect the
payment of benefits pursuant to such order.

3.2 If the Offset Amount at the Distribution Date, determined as provided in
Section 3.1 above and as otherwise provided below for purposes of this
Section 3.2, is less than the After-Tax Benefit, the difference between the
After-Tax Benefit and the Offset Amount shall be converted to a pre-tax amount
(the “Additional Pre-Tax Benefit”) based on the tax assumptions set forth in
Exhibit B, and Mondelēz shall pay in the form of a lump sum payment an amount
equal to the Additional Pre-Tax Benefit to the Employee, the Employee’s Spouse
or Plan Beneficiary from the general assets of the relevant participating
employer in satisfaction of any remaining obligations of Mondelēz under the
Mondelēz Supplemental Plans. If the Employee at any time enters into or has
entered into a Cash Enrollment Agreement or Agreements with Mondelēz or any
other Grantor Trust Enrollment Agreement, pursuant to which amounts are to be
applied to and offset against amounts due under the Mondelēz Supplemental Plans,
the Offset Amount for purposes of this Section 3.2 shall consist of the Offset
Amount determined under Section 3.1 of this Agreement without regard to any such
other agreements and the aggregate amount determined as an offset amount under
the terms of each of such other agreements. The recipient will be responsible
for taxes on any Additional Pre-Tax Benefit payable under this Section 3.2.

 

7



--------------------------------------------------------------------------------

3.3 If at the Availability Date the Employee (or in the event of the Employee’s
death, the Employee’s Spouse or Plan Beneficiary) wishes to withdraw the Trust
assets in cash he or she may direct the Trustee in writing to liquidate the
Trust assets and distribute the proceeds on the Availability Date. In the
absence of such written direction, the assets in the Trust on the Availability
Date shall be distributed to the Employee, the Employee’s Spouse or Plan
Beneficiary, as relevant, in kind to the extent feasible and otherwise in cash,
except to the extent any new trust agreement entered into between the Employee
(or the Employee’s Spouse or Plan Beneficiary) and Fidelity Personal Trust
Company, FSB, as contemplated by Section I.(7) of the Grantor Trust Agreement
otherwise provides.

3.4 Under no circumstances whatsoever shall Mondelēz or the Administrator have
any interest in, or be entitled to receive, any of the Trust assets.
Notwithstanding any provision of this Agreement, to the extent that any such
assets are recovered by Mondelēz (or any trustee, creditor or other
representative of Mondelēz or its estate) the Offset Amount will be calculated
as if such assets had not been deposited in the Trust.

IV. Tax Payments With Respect to Trust Earnings

4.1 For the period while the Employee remains actively employed by Mondelēz,
Mondelēz may make payments to the Employee or the Employee’s Spouse or Plan
Beneficiary to cover federal, state, local and other applicable income taxes
with respect to any earnings of the Trust with respect to benefits which accrued
prior to, and are not subject to, section 409A of the Code (“Pre-409A
Benefits”), and any income taxes as a result of Mondelēz’s payment of the
Employee’s taxes under this Article IV. The Employee, the Employee’s Spouse or
Plan Beneficiary, if any, direct Mondelēz (a) to deduct federal, state, local
and other applicable income and employment taxes with respect to any such
payment and to remit such taxes to the appropriate authorities and (b) to pay
the remainder of such amount to the Employee (or, in the event of the Employee’s
death, to the Employee’s Spouse or Plan Beneficiary) in cash. To the extent that
Mondelēz does not make payments sufficient (using the tax assumptions set forth
in Exhibit B) to pay such taxes, Trust assets will be distributed to provide any
additional amounts required for such purpose.

V. Appointment of Mondelēz as Agent

5.1 The Employee appoints Mondelēz and such persons as may be designated to act
on behalf of Mondelēz as his or her duly authorized agent for the following
purposes: (a) providing, in accordance with the duties of the “Administrator” as
set forth in the form of Trust Agreement attached as Exhibit A, information and
direction to the trustee of the Trust; (b) removing the trustee and appointing a
successor trustee of the Trust; (c) examining the books and records of the
Trust; (d) amending the Trust as to ministerial matters (and as to other
matters, with the consent of the Employee); and (e) terminating the Trust.

5.2 The Employee’s appointment of Mondelēz as his or her agent is based on the
Employee’s special trust and confidence in Mondelēz and its management. In the
event of a Change of Control (as defined in Section 9.5) of Mondelēz, the
Employee (or, if applicable, the Employee’s Spouse or Beneficiaries under the
Trust Agreement) may remove Mondelēz (or its

 

8



--------------------------------------------------------------------------------

successor) and any designee of Mondelēz as the duly authorized agent for
purposes of carrying out the actions set forth in Section 5.1 by delivering to
both Mondelēz (or its successor) and the trustee of the Trust, within any period
of two days, written notice of such removal. The trustee shall not be required
to verify that there has been a Change of Control and shall be entitled to rely
upon the Employee’s notice of removal unless Mondelēz provides to the trustee
(within 10 days following the trustee’s receipt of the notice of removal from
the Employee) written notice certifying that no Change of Control has occurred.
From and after the date on which Mondelēz (or its successor) ceases to serve as
the duly authorized agent, the offsets against Mondelēz’s obligations to the
Employee and the Employee’s Spouse under the Mondelēz Supplemental Plans shall
be determined in the manner set forth in Section 3.1(d) and by assuming that
amounts are available for distribution from the Trust at the proper times and in
the proper amounts.

5.3 Mondelēz shall cease to be the Employee’s agent upon termination of the
Trust for any reason provided in the Trust Agreement set forth in Exhibit A or
upon removal of Mondelēz as Administrator following a Change of Control as
provided in Section 5.2 above.

VI. Assignment and Attachment of Trust Assets

6.1 The Employee and the Employee’s Spouse understand and agree that they may
not receive any amounts from the Trust at any time earlier than the Availability
Date. Thus, should any amounts under the Trust be assigned to the Employee’s
Spouse or any other party pursuant to a domestic relations order or otherwise,
the Employee’s Spouse agrees that such amounts shall not be payable under such
order until the Availability Date. The Employee and the Employee’s Spouse
understand and agree that should any amount under the Trust be assigned to the
Employee’s Spouse under any such domestic relations order or otherwise, an
Offset Amount shall be calculated with respect to such amount in the manner set
forth in Section 3.1(d) as if the amount so assigned had remained in the Trust,
accumulated earnings, and been distributed at the proper time. The Employee and
the Employee’s Spouse agree that the Offset Amount so calculated shall be offset
against a like amount of After-Tax Benefit payable under the Mondelēz
Supplemental Plans at the Distribution Date and shall discharge Mondelēz’s
liability to the Employee, the Employee’s Spouse and Plan Beneficiary to the
extent of the corresponding pre-tax benefit otherwise payable to the Employee,
the Employee’s Spouse or Plan Beneficiary under the Mondelēz Supplemental Plans,
as provided in Section 3.1. If any domestic relations or other order issued on
or after the date of this Agreement requires payment of benefits under the
Mondelēz Supplemental Plans to a person by virtue of such person having been the
Employee’s spouse or to any dependent of such person, the person to whom such
benefits are required to be paid shall be a Plan Beneficiary within the meaning
of Sections 3.1(g) and (h). If the Employee or the Employee’s Spouse resides in
a community property state, the Employee and the Employee’s Spouse understand
and agree that all amounts held in the Trust shall be treated as the Employee’s
separate property to the extent permitted by applicable law.

6.2 The Employee and the Employee’s Spouse understand and agree that in the
event all or a portion of the funds in the Trust are attached by court order or
other legal process or are otherwise alienated to third parties, or if amounts
are otherwise distributed from the Trust for any reason (other than for the
payment of administrative expenses of the Trust) not described in Sections 3.1
or 4.1, the Offset Amount will be calculated as if the amount so alienated or

 

9



--------------------------------------------------------------------------------

distributed remained in the Trust, had been invested in the same manner as
amounts that actually remain in the Trust, was available for distribution at the
proper time, and was or is to be offset against benefits otherwise payable from
the Mondelēz Supplemental Plans at the appropriate Distribution Date, in the
manner specified in Section 3.1. To the extent that for any calendar year or
portion thereof no assets remain in the Trust, the amounts so alienated or
distributed shall be deemed to have been invested as provided in Section 3.1(d).
The Employee and the Employee’s Spouse agree that the Offset Amount shall be
offset against a corresponding amount of After-Tax Benefit, and shall discharge
Mondelēz’s liability to the Employee, the Employee’s Spouse or Plan Beneficiary
to the extent of the corresponding pre-tax benefit otherwise payable under the
Mondelēz Supplemental Plans.

VII. Termination

7.1 This Agreement shall terminate 30 days after the date all benefits due the
Employee are paid from the Mondelēz Supplemental Plans.

7.2 Notwithstanding the above, during the lifetime of the Employee, this
Agreement may be terminated at any time by Mondelēz upon providing 30 days
written notice to the Employee, or by the Employee providing 30 days written
notice (or such lesser period as Mondelēz may prescribe) to Mondelēz. Any such
termination shall operate on a prospective basis only and shall not operate to
release the funds already in the Trust or to otherwise alter the application of
the terms of this Agreement to such funds.

VIII. Clarifications Regarding Original Enrollment Agreement

8.1 The Original Enrollment Agreement shall be interpreted and administered in
accordance with the provisions of this Article VIII.

8.2 All references to “the Company” shall mean only Altria and its affiliates.

8.3 All references to “Supplemental Plans” shall mean only the Altria Plans.

IX. Clarifications Regarding Prior Enrollment Agreement

9.1 The Original Enrollment Agreement shall be interpreted and administered in
accordance with the provisions of this Article IX.

9.2 All references to “the Company” shall mean only KFGI.

9.3 All references to “Supplemental Plans” shall mean only the KFGI Plans.

X. Miscellaneous

10.1 Nothing in this Agreement shall be construed to confer upon the Employee
the right to continue in the employment of Mondelēz, or to require Mondelēz to
continue the employment of the Employee.

 

10



--------------------------------------------------------------------------------

10.2 This Agreement shall be binding upon and inure to the benefit of KFGI,
Mondelēz, their successors and assigns, the Employee, the Employee’s Spouse, the
Employee’s Plan Beneficiary and the Employee’s Beneficiary(ies) under the Trust
Agreement, and their heirs, executors, other successors in interest,
administrators, and legal representatives.

10.3 The validity and interpretation of this Agreement shall be governed by the
laws of the State of Illinois.

10.4 The Employee’s Plan Beneficiary shall be the person or persons the Employee
has designated to receive benefits following the Employee’s death under any
defined contribution portion of a Mondelēz Supplemental Plan or as otherwise
provided in Sections 3.1(g) or 6.1, and the Employee’s Beneficiary(ies) with
respect to the Trust shall be determined in accordance with the terms of the
trust agreement pursuant to which the Trust is maintained.

10.5 Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean the occurrence of any of the following events:

 

  (a) Acquisition of 20% or more of the outstanding voting securities of
Mondelēz by another entity or group; excluding, however, the following:

 

  (1) any acquisition by Mondelēz or any of its Affiliates;

 

  (2) any acquisition by an employee benefit plan or related trust sponsored or
maintained by Mondelēz or any of its Affiliates; or

 

  (3) any acquisition pursuant to a merger or consolidation described in clause
(c) of this definition.

 

  (b) During any consecutive 24 month period, persons who constitute the Board
at the beginning of such period cease to constitute at least 50% of the Board;
provided that each new Board member who is approved by a majority of the
directors who began such 24 month period shall be deemed to have been a member
of the Board at the beginning of such 24 month period;

 

  (c)

The consummation of a merger or consolidation of Mondelēz with another Mondelēz,
and Mondelēz is not the surviving company; or, if after such transaction, the
other entity owns, directly or indirectly, 50% or more of the outstanding voting
securities of Mondelēz; excluding, however, a transaction pursuant to which all
or substantially all of the individuals or entities who are the beneficial
owners of the outstanding voting securities of Mondelēz immediately prior to
such transaction will beneficially own, directly or indirectly, more than 50% of
the combined voting power of the outstanding securities entitled to vote
generally in the election of directors (or similar persons) of the entity
resulting from such transaction

 

11



--------------------------------------------------------------------------------

  (including, without limitation, an entity which as a result of such
transaction owns Mondelēz either directly or indirectly) in substantially the
same proportions relative to each other as their ownership, immediately prior to
such transaction, of the outstanding voting securities of Mondelēz; or

 

  (d) The consummation of a plan of complete liquidation of Mondelēz or the sale
or disposition of all or substantially all of Mondelēz’s assets, other than a
sale or disposition pursuant to which all or substantially all of the
individuals or entities who are the beneficial owners of the outstanding voting
securities of Mondelēz immediately prior to such transaction will beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
outstanding securities entitled to vote generally in the election of directors
(or similar persons) of the entity purchasing or acquiring Mondelēz’s assets in
substantially the same proportions relative to each other as their ownership,
immediately prior to such transaction, of the outstanding voting securities of
Mondelēz.

10.6 If no Employee’s Spouse signs this Agreement, the Employee hereby certifies
that he or she has no spouse as of the date of this Agreement.

10.7 It is understood and agreed that all rights and obligations arising out of
this Agreement relating to any spouse, Plan Beneficiary, Trust Beneficiary(ies)
under the Trust Agreement or any other third parties are derived from the rights
of the Employee under this Agreement and that all provisions of this Agreement
relating to any such third parties are to be construed as binding on such third
parties as if they had expressly agreed in writing to such provisions.

10.8 This Agreement shall not be construed to enlarge the obligations of any
participating employer under the terms of the Mondelēz Supplemental Plans.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee, the Employee’s Spouse, and Mondelēz have
caused this Agreement to be executed as of the day and year first above written.

 

Attest:                       Signature of Employee    Attest:                  
    Signature of Employee’s Spouse   

This Agreement is executed on behalf of Mondelēz Global LLC.

 

Attest:                             Mondelēz Global LLC        By:              

Attachments:

Exhibit A: Employee Grantor Trust Agreement

Exhibit B: Tax Assumptions

 

13



--------------------------------------------------------------------------------

EXHIBIT B: Tax Assumptions

Federal income tax rate: the highest marginal Federal income tax rate as
adjusted for the Federal deduction of state and local taxes and the phase out of
Federal deductions under current law (or as adjusted under any subsequently
enacted similar provisions of the Code).

State income tax rate: the highest adjusted marginal state income tax rate based
on the Employee’s, Employee’s Spouse’s or Plan Beneficiary’s state of residence.

Local income tax rate: the highest adjusted marginal local income tax rate based
on the Employee, Employee’s Spouse’s or Plan Beneficiary’s locality of
residence.

Exceptions:

 

  (1) While the Employee is actively employed by Mondelēz, the state and local
tax rate assumptions used to determine the appropriate deduction from a Funding
Payment for state and local taxes, and the appropriate amount of such taxes on
Mondelēz payments to provide for the taxes due on earnings of the Trust, will
generally be based on the Employee’s work location rather than his residence.
However, status as a non-resident will be taken into account.

 

  (2) In the case of an Employee who is an expatriate actively employed by
Mondelēz and subject to United States taxation for all tax purposes, income
taxes shall generally be computed as follows. Expatriate taxes will be
calculated assuming the highest marginal Federal income tax rate as adjusted for
the Federal deduction of state and local taxes and the phase out of Federal
deductions under current law (or as adjusted under any subsequently enacted
similar provisions of the Internal Revenue Code). For expatriates, the state and
local tax rates will be based on your tax state of origin.

 

  (3) For all periods on and after the Availability Date and before the
Distribution Date, state and local tax rate assumptions will generally be based
on the Employee’s, Employee Spouse’s or Plan Beneficiary’s state and locality of
residence at the Availability Date. At the Distribution Date, state and local
tax rate assumptions used in computing the After-Tax Benefit and the Additional
Pre-Tax Benefit, if any, will generally be based on actual residence at the
Distribution Date.

Capital gains: the ordinary income or capital gains character of items of Trust
investment income or deemed investment income shall be taken into account where
relevant.

The above principles shall generally be applied in determining tax assumptions
for the relevant purpose, but Mondelēz shall have the authority in its
discretion to alter the assumptions made where deemed appropriate to take into
account particular facts and circumstances.

 

14